DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 2, 5, 8, 9, 14, 16, 18, 20 and canceled claims 3, 7, 10, 13, 15, 19, 21-24, 27, 30-32. 34-37, and 39-76 in the preliminary amendment filed on 01/20/2022.
The claims 1, 2, 4-6, 8, 9, 11, 12, 14, 16-18, 20, 25, 26, 28, 29, 33, and 38 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8, 9, 11, 12, 25, 26, 28, 29, 33, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doron et al (US Publication No. 2013/0268646 A1).
 With respect to claim 1, Doron teaches a computer-implemented method for automatically scaling a number of deployed application delivery controllers (ADCs) in a digital network, the method being conducted at a destination controller accessible by a server computer, (paragraph 0016; Abstract) the method comprising: receiving, by the destination controller, telemetry data from a plurality of ADCs managed by the server computer (paragraph 0016; 0033 disclose monitoring at least one of a processing load of the ADC cluster and an operation status of each of the ADC device); receiving, by the destination controller, multiple data transfer requests originating from a plurality of user devices that are connected to the destination controller (paragraph 0007; 0026; 0070; 0071; 0073; Fig. 5 disclose an application delivery controller (ADC) redirecting clients requests to a datacenter that would best serve such requests); detecting a number of currently deployed ADCs for handling network traffic originating from the plurality of user devices (paragraph 0016; 0033 disclose based on the determined operational status, the controller 260 maintaining a list of active ADCs (VAs and devices)); and automatically scaling the number of deployed ADCs, based on the received telemetry data (paragraph 0016; 0033 disclose causing to reconfiguration of the ADC cluster in response to the monitoring, wherein the reconfiguration of the ADC cluster includes at least one of: adding an ADC device or removing and ADC device).

With respect to claim 2, Doron teaches wherein each of the managed ADCs have a client interface thereat, and wherein the client interface provides communications between the server computer and each ADC (Fig. 2 disclose ADC interfaces to receive client requests).

With respect to claim 4, Doron teaches wherein the destination controller and/or the server computer is configured for deploying ADCs to manage network traffic (paragraph 0007 disclose deploying ADC to redirect client requests).

With respect to claim 5, wherein the method includes receiving a connection request originating from the client interface of each ADC, the client interface generating the connection request as an outbound connection request from that ADC to the server computer (paragraph 0033; 0035); and establishing, by the ADC, a persistent data communication session between the client interface of the ADC and the server computer (paragraph 0033; 0035).

With respect to claim 6, Doron teaches wherein the method includes providing a control interface for the server computer and/or for the destination controller to enable an operator to control the number of deployed ADCs (paragraph 0052).

	With respect to claim 8, Doron teaches wherein the telemetry data includes data relating to an ADC or data relating to the server computer which manages that ADC (paragraph 0016; 0033 disclose monitoring at least one of a processing load of the ADC cluster and an operation status of each of the ADC device), and wherein the telemetry data includes any one or more of: data relating to a Transmission Control Protocol (TCP) keepalive state of the ADC or of the server computer; processing capabilities of the ADC, or of the server computer; current processing capacity of the ADC or of the server computer; whether the ADC is offline or online (paragraph 0033), or whether the server computer is offline or online (paragraph 0033); geographical location of the ADC or of the server computer; ADC response time or server computer response time; number of requests per second, or number of requests that are able to be processed per second; data relating to a central processing unit (CPU) of the ADC or of the server computer (paragraph 0053); memory data of the ADC or of the server computer; load data of the ADC or of the server computer (paragraph 0053); error rate associated with the ADC or with the server computer; and an identifier of each ADC.

With respect to claim 9, Doron teaches wherein the destination controller is configured to implement access the identifier of each ADC to keep track of a number of currently deployed ADCs for handling network traffic originating from the plurality of users (paragraph 0033; 0042).

With respect to claim 11, Doron teaches wherein the method includes scaling the number of deployed ADCs to handle network traffic by increasing the number of deployed ADCs when an amount of network traffic is above a predetermined threshold (paragraph 0053-0055), and decreasing the number of deployed ADCs when the amount of network traffic is below the threshold (paragraph 0053-0055).

With respect to claim 12, Doron teaches wherein the method includes providing a plurality of server computers, each managing one or more ADCs (paragraph 0015).

	With respect to claim 25, Doron teaches wherein the method includes implementing a self-healing component by way of the client interface of each ADC (paragraph 0052). 

With respect to claim 26, Doron teaches wherein the method includes accessing, by the destination controller, a list of stored ADC addresses (paragraph 0044), and applying, by the destination controller, one or more rules to the list of ADC addresses to identify an ADC address pointing to a computing device for handling network traffic originating from a user device that generated a data transfer request (paragraph 0053-0055), wherein the ADC identified by the destination controller: services the data transfer request; and transmits updated telemetry data of the identified ADC to the destination controller, the destination controller updating the list of ADCs based on received updated telemetry data (paragraph 0053-0055).

With respect to claim 28, Doron teaches wherein the one or more rules that are applied by the destination controller to the list includes any one or more of that load data, equilibrium data, or balance data of one or more of the ADCs or of one or more of the server computers is to be used in order to determine where to direct network traffic (paragraph 0050-0052); that a geographical location of the user device, the ADC, or of a server computer is to be used to determine where to direct network traffic; or that automatic ADC scaling is to be applied, whereby a number of ADCs used is increased or decreased automatically, based on load or traffic conditions or a number of data transfer requests received (paragraph 0016; 0033; 0050-0052).

With respect to claim 29, Doron teaches wherein the method includes assigning additional or replacement ADCs to handle traffic if the telemetry data is indicative that one of the plurality of ADCs is overloaded or offline (paragraph 0016; 0033; 0050-0052).

	With respect to claim 33, Doron teaches wherein the method includes, by the server computer, issuing an instruction for an ADC to return data including specific information about the ADC (paragraph 0016; 0033; 0050-0052).

	The limitations of claim 38 are rejected in the analysis of claim 1 above, and the claim is
rejected on that basis.

Allowable Subject Matter
Claims 14, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
12/3/2022